Kassal, J. (dissenting).
I join in the dissent by Justice Fein except with respect to the direction for the payment of past, current and future rents. In view of the lengthy history of nonpayment of rents, the landlord is entitled to *687have all arrears paid and the tenants should be directed to pay current use and occupancy directly to the landlord at the rate currently provided for as rent on each rental due date. This should continue until further order of the court or the Loft Board and would afford necessary and fair protection to both parties. (See Pilgreen v 91 Fifth Ave. Corp., 91 AD2d 565; Haddad Corp. v Redmond Studio, 102 AD2d 730.)